Citation Nr: 9926547	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a left 
foot/ankle disability claimed residual to injury sustained at 
a Department of Veterans Affairs (VA) facility on March 23, 
1993.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 decision of the Roanoke, 
Virginia, VA Regional Office (RO).

The veteran is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
based on a March 1993 accident.  In March 1996, the RO denied 
entitlement to 38 U.S.C.A. § 1151 benefits based on a left 
knee injury and notified him of that decision on April 9, 
1996.  Thereafter, the veteran amended his claim to include 
injury to his left foot.  The latter was separately denied as 
an independent issue by the RO in a September 1996 decision.  
In February 1997, the RO received a notice of disagreement 
with denial of 38 U.S.C.A. § 1151 benefits based on a left 
foot injury and in March 1997, the RO issued a statement of 
the case relevant to the left foot.  A timely substantive 
appeal was received in May 1997.  See 38 C.F.R. §§ 20.200, 
20.302 (1998).  Thus, that matter is clearly before the Board 
at this time.  

In the regard to the left knee, although the knee was 
mentioned in the February 1997 notice of disagreement 
regarding the ankle, the veteran did not express disagreement 
with denial of benefits for the knee or an intent to appeal 
the denial.  On a VA Form 9 received in May 1997, the veteran 
referenced entitlement to benefits based on left knee injury, 
but it was not timely pursuant to 38 C.F.R. § 20.302 and the 
RO notified the veteran of such, proceeding to address the 
knee issue based on principles of finality and materiality.  
The RO continued to deny that claim in a decision dated in 
June 1998.  

At the time of the his hearing before a Board Member sitting 
at the RO in May 1999, it was noted that, based on a 
preliminary review of the record, it appeared that the 
veteran had filed a timely notice of disagreement regarding 
the knee.  However, the Board Member stated that the record 
would have to be reviewed further in that regard and the 
representative acknowledged that that matter would have to be 
clarified after the hearing.  The veteran was notified by the 
RO on June 23, 1999 that his appeal was being certified and 
his records being transferred to the Board.  

Based on further review of the record, as outlined above, 
there was no timely notice of disagreement regarding the knee 
on file at the time of the Travel Board hearing, and the 
veteran's testimony before the Board does not constitute a 
notice of disagreement.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.300; Nacoste v. Brown, 6 Vet. App. 439 (1994).  Thus, as 
it does not appear that a timely notice of disagreement was 
received by the RO within one year of notification of the 
June 19, 1998 rating decision, the testimony at the Travel 
Board hearing is referred to the RO for consideration as to 
whether it constitutes an application to reopen the claim 
regarding the knee.  


FINDINGS OF FACT

1.  The veteran slipped and fell on a wet floor at a VA 
Medical Center on March 23, 1993.  At the time of the fall, 
he had completed an outpatient physical therapy session and 
had gone to another building to obtain medical records for 
insurance purposes.  

2.  The veteran was not hospitalized at a VA facility at the 
time of the fall and any left foot/ankle injuries sustained 
in the fall are not shown to have resulted from VA medical 
treatment.   




CONCLUSION OF LAW

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for left foot/ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Documentary and testimonial evidence in the record reflects 
that on March 23, 1993, the veteran was at a VA facility for 
the purpose of outpatient physical therapy.  At around 10.30 
a.m., after therapy, he went to a building to obtain his 
medical records, and, as he entered a building, his feet 
slipped out from underneath him and he fell on a wet floor.  
He landed on his left knee, on which he had had total left 
knee replacement surgery in October 1992.  VA records reflect 
that, after the fall, the veteran's left knee was immobilized 
and he was taken to the emergency room.  The investigation 
report indicates that such process began at 10:30 a.m. and 
ended at 12:15 p.m.  According to a physical examination 
report, the veteran hurt his left knee and complained that 
his lower lumbar vertebral area hurt some.  Examination 
revealed that the left knee was swollen from surgery; x-rays 
revealed no fracture or dislocation.  

An outpatient record dated in April 1993 notes that the 
veteran had fallen two weeks earlier and that he was eight 
months status post left total knee replacement.  That report 
also notes that he veteran had chronic left ankle 
degenerative joint disease usually helped by hightop shoes.  
Examination revealed knee motion from zero to 110 degrees, 
without instability, and chronic effusion of the ankle with 
tenderness in the medial and lateral ligaments.  X-ray showed 
that the left knee prosthesis was stable.  That report 
includes notation that the veteran had tried an ankle brace 
in the past but it had made his balance worse.  

In September 1993, the veteran presented at the orthopedic 
clinic.  He complained of right knee pain and mild left knee 
pain at that time.  Records dated in October and November 
1993 pertain to left foot complaints.  The veteran complained 
of pain over the medial arch and reported using analgesics 
for relief.  X-rays showed no evidence of a stress fracture.  
The impression was that a stress fracture was unlikely and 
that the veteran's complaints were probably secondary to a 
tendon rupture.  A record dated in July 1994 shows an 
impression was symptomatic left flat foot.  January 1995 
records pertinent to the right knee.

X-rays dated in March 1997 revealed degenerative changes in 
the first and second metatarsal joints, bilaterally.  In 
connection with evaluation the veteran complained of left 
foot pain and reported that he hurt his foot at the VA 
facility in 1993.  The impression was possible Charcot foot 
with collapse of the first metacarpal joint on the left.  
Records reflect that a foot brace was prescribed.  

In July 1997, the veteran testified at a hearing at the RO.  
He reported that he had had worn a right foot brace prior to 
the fall in 1993, but not a left foot brace.  He reported 
soreness of his left foot and ankle following his fall and 
that a physician had told him he had a bad sprain.  July 1997 
Transcript.

At the time of a Travel Board hearing in May 1999, the 
veteran testified that on the day in question it was raining.  
After he had his therapy, he went to get some medical records 
pertaining to his knee replacement, and, upon entering the 
building, he slipped and fell on the wet floor.  He landed on 
his ankle and foot and was in that position for an hour and a 
half.  He reported subsequent treatment for his left knee, 
ankle and foot.  He stated that his ankle and foot were not a 
problem prior to the fall.  He reported that he was treated 
with a bandage on his knee and a plastic insert on his foot 
and ankle.  He indicated that his knee didn't give him much 
trouble, but that his foot bothered him.  Travel Board 
Transcript. 



Pertinent Criteria

The veteran is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of the title, awarded under 
any of the laws administered by the Secretary, or as a result 
of having submitted to an examination under any such law, and 
not the result of the veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. §§ 3.358, 3.800.

However, the Supreme Court has held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."


In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 38 U.S.C.A. § 1151 benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  In essence, the 
Department of Justice opined that "our conclusion is that 
the [Supreme] Court intended to recognize only a narrow 
exclusion [to the "no fault" rule], confined to injuries 
that are the necessary, or at most, close to certain results 
of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) now provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, 38 U.S.C.A. § 1151 is amended as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable."

Congress specifically limited the application of the revised 
provisions of 38 U.S.C.A. § 1151 to those claims filed on or 
after October 1, 1997.  

Analysis

The threshold question that must be resolved with regard to 
this case is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999). 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board first notes that in this case the veteran has not 
claimed that his disabilities occurred as a result of VA 
treatment, but rather as a result of a risk which was present 
at the VA facility where he was receiving outpatient 
treatment on March 23, 1993.  The veteran has in no way 
suggested, nor does the evidence support, that the current 
§ 1151 claim is based upon any administered physical therapy 
(or other medical care, if any) which the veteran received on 
March 23, 1993.  The veteran instead argues that, after 
having completed the therapy, he entered a VA building where 
the floor was wet, causing him to fall and injure his left 
lower extremity to include his ankle and foot.  Thus, any 
such injury is not compensable pursuant to § 1151 as, even 
according to the veteran, it did not occur as a result of 
medical treatment.  




On January 29, 1997, the VA General Counsel issued an opinion 
entitled "Benefits Under 38 U.S.C.A. § 1151 For Disability 
Incurred As the Result of Hospitalization."  Therein it was 
concluded that:

Compensation under 38 U.S.C. § 1151 for 
injuries suffered "as the result of . . 
. hospitalization" is not limited to 
injuries resulting from the provision of 
hospital care and treatment, but may 
encompass injuries resulting from risks 
created by any circumstances or incidents 
of hospitalization.  In determining 
whether a specific injury is a result of 
hospitalization, guidance may be drawn in 
appropriate cases from judicial decisions 
under workers' compensation laws and 
similar laws requiring a finding of 
causation without regard to fault.  An 
injury caused by a fall may be considered 
a result of hospitalization where the 
conditions or incidents of 
hospitalization caused or contributed to 
the fall or the severity of the injury.

VAOPGCPREC 7-97 (January 29, 1997).  

The above opinion, in its entirety, repeatedly refers to 
"hospitalization" without stating that it encompasses VA 
examinations or outpatient treatment.  As the veteran was not 
hospitalized on March 23, 1993, but was on the premises only 
for the purpose of outpatient treatment, he does not fall 
within the situation addressed by VAOPGCPREC 7-97.

The Board further notes that the veteran's claim is not well 
grounded as there is no competent evidence of additional left 
foot/ankle disability resulting from his course of outpatient 
treatment on March 23, 1993.  The fall occurred subsequent to 
such treatment.  There is no competent evidence of record 
demonstrating that any administered treatment or other 
medical care provided on March 23, 1993, caused the veteran 
to fall or otherwise resulted in additional disability.  
Accordingly, his claim of entitlement to 38 U.S.C.A. § 1151 
benefits is not well grounded and must be denied.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of claimed left foot/ankle injury sustained at a VA 
facility on March 23, 1993 is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

